SULLIVAN, Chief Judge
(concurring in the result):
41. I agree with much of the majority opinion but conclude it does not go far enough to directly answer the certified issue, which asks:
WHETHER MILITARY RULE OF EVIDENCE 707 VIOLATES THE ACCUSED’S FIFTH AMENDMENT RIGHT TO A FAIR TRIAL OR HIS SIXTH AMENDMENT RIGHT TO PRODUCE FAVORABLE WITNESSES.
42. Initially, I would hold that the Fifth and Sixth Amendments of our Constitution do apply to the military. As the venerable Blackstone intimated long ago, I believe that a soldier who serves his country does not forgo his rights as a citizen. Blackstone, Commentaries on the Laws of England Bookfirst, Chapter 13 at 395 (1765). Furthermore, I would hold that due process and the right to a fair trial require admission of relevant and reliable evidence as long as it applies to the crime, the witnesses, and the legal defenses to the crime. The Constitution, however, does not require admission of machine-generated evidence that only shows whether the defendant believes that his claim of innocence is truthful. Modern courts have consistently prevented admission of evidence of truth-telling, and I would do so in this case.
43. The evidence sought to be introduced at this trial was the polygraph result of “no deception” when the accused was asked whether he “stole from the Chaplain’s fund between August and November of 1991.” See 39 MJ 555, 556 (ACMR 1994). In my view, the judge properly ruled this evidence inadmissible.
44. First, when evidence of polygraph tests results is offered at trial to support the credibility of an accused’s pretrial statement denying an offense, its admission also raises serious questions under Mil.R.Evid. 608, Manual for Courts-Martial, United States, 1984. See generally United States v. Azure, 801 F.2d 336, 341 (8th Cir.1986). That Rule states:
Rule 608. Evidence of character, conduct, and bias of witness
(a) Opinion and reputation evidence of character. The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to these limitations: (1) the evidence may refer only to character for truthfulness or untruthfulness, and (2) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.
Applying this rule, we have barred testimony from psychiatric and psychological experts that child-abuse victims are telling the truth *357in their pretrial complaints. United States v. Marrie, 43 MJ 35, 41 (1995); United States v. Suarez, 35 MJ 374, 376 (CMA 1992); United States v. Arruza, 26 MJ 234, 237 (CMA 1988), cert, denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989). The same logic should be extended to a mechanical oath swearer or compurgator.
45. I would also note that admissibility of such evidence for this purpose infringes on the jury’s role in determining credibility. See United States v. Alexander, 526 F.2d 161, 168-69 (8th Cir.1975). The Ninth Circuit commented on this problem in Brown v. Darcy, 783 F.2d 1389, 1396-97 (1986), as follows:
The introduction of polygraph evidence also infringes on the jury’s role in determining credibility. Our adversary system is built on the premise that the jury reviews the testimony and determines which version of events it believes. Allowing a polygraph expert to analyze responses to a series of questions and then testify that one side is telling the truth interferes with this function. See Alexander 526 F.2d at 168; see also Dowd, 585 F.Supp. at 434. Polygraph evidence is different from other scientific evidence such as ballistics, fingerprints, or voice analysis, because it is an opinion regarding the ultimate issue before the jury, not just one issue in dispute. Alexander, 526 F.2d at 169. Providing the jury with an all or nothing evaluation of credibility and then telling the jury that this evaluation has an eighty percent to ninety percent chance of being accurate if the polygraph was properly administered interferes with, rather than enhances, the deliberative process.
These concerns are not addressed in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), and Mil.R.Evid. 702. In my view, MiLR.Evid. 707 addresses them and properly so.